Case: 14-11275      Document: 00513190392         Page: 1    Date Filed: 09/11/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals

                                    No. 14-11275
                                                                                      Fifth Circuit

                                                                                    FILED
                                  Summary Calendar                         September 11, 2015
                                                                               Lyle W. Cayce
UNITED STATES OF AMERICA,                                                           Clerk


                                                 Plaintiff-Appellee

v.

LESLIE JOSEPH HOFMAN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:14-CR-104


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Leslie Joseph Hofman appeals his 148-month above-guidelines sentence
for possession of methamphetamine with intent to distribute.                         Hofman
contends that the district court committed procedural error by failing to
adequately explain its reasons for imposing a sentence 23 months above the
top of the advisory guidelines range. We affirm.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-11275     Document: 00513190392      Page: 2    Date Filed: 09/11/2015


                                  No. 14-11275

      Because Hofman did not object to the purported inadequacy of the
district court’s explanation, we review the district court’s sentencing
determination for plain error. See United States v. Mondragon-Santiago, 564
F.3d 357, 361 (5th Cir. 2009); Puckett v. United States, 556 U.S. 129, 135
(2009). A district court commits clear procedural error when it “fail[s] to
adequately explain the chosen sentence—including an explanation for any
deviation from the Guidelines range.” Gall v. United States, 552 U.S. 38, 51
(2007). A sentencing court’s explanation is adequate if it “set[s] forth enough
to satisfy the appellate court that [the district court] has considered the parties’
arguments and has a reasoned basis for exercising [its] own legal
decisionmaking authority.” Rita v. United States, 551 U.S. 338, 356 (2007).
      Our review of the record satisfies us that the district court adequately
explained its decision to impose a 148-month sentence in this case. The district
court expressly adopted the findings and conclusions in Hofman’s presentence
report (PSR), which stated that an upward variance from the advisory
guidelines maximum of 125 months might be warranted based on Hofman’s
decades-long criminal history.         The PSR further described Hofman’s
commission of an exceedingly brutal, albeit unprosecuted, physical assault
upon his wife immediately preceding his arrest on federal charges, which was
not fully taken into consideration in determining the guidelines range. Citing
those reasons, and after considering mitigation arguments by Hofman and his
counsel, the district court determined that a sentence less than 148 months
would not adequately address the fair sentencing factors of 18 U.S.C. § 3553(a).
      We have held that a district court’s references to the contents of the PSR
and the defendant’s mitigation arguments in imposing an above-guidelines
sentence “provide the background to clarify the ‘factors’ considered by the
district court in determining the chosen sentence and provide adequate



                                         2
    Case: 14-11275    Document: 00513190392     Page: 3   Date Filed: 09/11/2015


                                 No. 14-11275

reasons for that decision.” United States v. Bonilla, 524 F.3d 647, 657-59 (5th
Cir. 2008) (quote at 658); see, e.g., United States v. Fraga, 704 F.3d 432, 438-
39 (5th Cir. 2013). We conclude that the district court in this case “adequately
explain[ed] the chosen sentence to allow for meaningful appellate review and
to promote the perception of fair sentencing.” Gall, 552 U.S. at 50. Therefore,
Hofman fails to show that the district court committed clear or obvious error
in relation to its explanation of reasons for imposing a 148-month sentence.
See Puckett, 556 U.S. at 135.
      AFFIRMED.




                                       3